Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2-7 and 11-30 are all the claims.
2.	Claims 9-10 are canceled, Claims 11-15 and 17 are amended, and new Claims 22-30 are added in the response of 7/19/2022. The subject matter of new Claims 22-30 is germane to the elected and examined invention.
3.	Claims 2-7 and 11-30 are all the claims under examination.
4.	Applicants amendment of the claims raises new grounds for objection and rejection. This Office Action is final

Withdrawal of Objections
Drawings
5.	The objection to the drawings is withdrawn. Applicants explanation in the Response of 7/19/2022, the copy of the PCT application and the evaluation of the drawings for the corresponding application are found to be in compliance.

Specification
6.	The objection to the abstract of the disclosure is withdrawn. Applicants explanation in the Response of 7/19/2022, the copy of the PCT application and the evaluation of the abstract for the corresponding application are found to be in compliance.

7.	The disclosure because of informalities is withdrawn. Applicants explanation in the Response of 7/19/2022, the copy of the PCT application and the evaluation of the drawings for the corresponding application are found to be in compliance.

Claim Objections
8.	The objection to Claim 15 because of informalities is withdrawn. 
a) Applicants have amended Claim 15 to remove from the list those species that are inconsistent with the Markush group. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 2-7 and 9-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn for the pending claims and moot for the canceled claims.
a) The rejection of claim 15 for reciting both the broad recitation non-Hodgkin’s lymphoma, and the narrower statement of the range/limitation for the species follicular lymphoma, small lymphocytic lymphoma, mucosa-associated lymphoid tissue, marginal zone, diffuse large B cell, Burkitt's, and mantle cell is withdrawn in view of Applicants amendment of the claim to delete the narrower limitation. 
b) The rejection of Claim 10 is moot for the canceled claim.
c) The rejection of Claims 11, 18 and 20 a for reciting “a variable heavy chain” and a “variable light chain” is withdrawn in view of Applicants amendments to recite –domain--.
Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 2-7 and 9-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicant has amended claim 15 to recite the BCL-2 inhibitor is venetoclax. Support for amendment can be found in original claim 9, now canceled and throughout the patent application. See, for example, pages 1, 5, 7 and 9 and the Examples beginning at page 21 of PCT/EP2018/064229.
	 

Claim Rejections - 35 USC § 102
11.	The rejection of Claim(s) 9 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Boxhammer (IDS 11/22/2019, ref # AB (5/18/2017)) is moot for canceled Claim 9 and withdrawn for Claims 15-16.
	Applicants have amended the method invention to require that treatment with venetoclax is initiated after an initial treatment with the anti-CD19 antibody comprising the VH/VL CDR1-3 of the MOR00208 antibody by at least 7 days from the administration of the anti-CD19 antibody. None of these features are taught in Boxhammer.

12.	The rejection of Claim(s) 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson et al. (IDS 11/22/2019, ref # AE (published online 6/21/2013)) is withdrawn.
Applicants have amended the method invention to require that treatment with venetoclax is initiated after an initial treatment with the anti-CD19 antibody comprising the VH/VL CDR1-3 of the MOR00208 antibody by at least 7 days from the administration of the anti-CD19 antibody. None of these features are taught in Karlsson.

Claim Rejections - 35 USC § 103
13.	The rejection of Claims 2-7,


Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	The provisional rejection of Claims 11-13 and 15-19 and (22-30) on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-21 of copending Application No. 16/342,645 (reference application US20190241656) is maintained. Applicants request that the rejection be held in abeyance is granted. The provisional rejection is maintained.

New Grounds for Objection
Claim Objections
15.	Claims 16 and 22-30 are objected to because of the following informalities:  
	a) Claims 16 and 22-30 are inconsistent with the other dependent claims for the claim set in failing to recite “claim X  ,”. 
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

16.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 has been amended to recite treatment with venetoclax is initiated after an initial treatment with the anti-CD19 antibody comprising the VH/VL CDR1-3 of the MOR00208 antibody by at least 7 days from the administration of the anti-CD19 antibody. Claim 16 recites the anti-CD19 antibody and the BCL-2 inhibitor are administered separately.  The POSA would understand that a separation of at least 7 days between the administration of both reagents means that both reagents are administered separately. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
17.	No claims are allowed.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643